Title: To Benjamin Franklin from W Hayes, 22 December 1777
From: Hayes, W.
To: Franklin, Benjamin


Sir,
Paris Decr. 22d: 1777
I flatter myself an explanation of the Inclos’d paper, with you will be a sufficient excuse for the Liberty I have taken; to Sollicit you in favor of an Orphan; whose Father I belive had the Honor of a place in your esteem, which was the late Mr. Huske M:P: for Malden in Essex; who unfortunately Died in this Town in very Indigent Curcumstances, in consequence of which the Child was left in my Hands as none of his fathers frends would take the Charge of him; it was happy for the Child his Father had given him a Liberal Education, which I continued for three Years at my own expence after his Father was reduced to a most deplorable State, when finding myself not in a Situation to maintain such an Expence any longer, and knowing him Capable of being in a much Higher Station of Life than it was in my power to place him, as he was perfect Master of Greek, in Short all the Dead Languages, Merchants Accounts &c. He was at that time fourteen Years of Age, when I appli’d to Mr. Bridgen for his advice respecting my sending him to America; as I emagin’d with his Abilities and a proper Aplication of them, he would be enabled to push his fortune further in that Country than in England. Mr. Bridgen desired in Consequence of what I had related to him that he might see the Boy the Next morning, when he had appointed some Gentlemen to Examine him, and found him as he told me to Answer every purpose he could wish, and if I would consent to it he would enter into Articles with a Mr. Hooper of Wilmington North Carolina a Gentleman of the Law in that province;  as I could not refuse so good an offer I Emeadiately embraced it; and not being Able to fitt him out in a proper manner at my own Expence, I rais’d a subscription to do it among his fathers Frends; and was lucky Enough to succeed so far as to pay his passage &c. The Six Years he was Bound for being now near Expired, the favor I have to beg is, that you would be pleasd to recomend him to some one of your frends in that part of the world, if they should find he merits their protection, and I think I dare Venture to say he will be ever Gratefull. I am Sir, with respect, Your Most Obedient Humble servant
W: Hayes.

P.S. Should not have intruded so much on your time had I succeedd in seeing you the other day when I waited on you at your House; when your Servant told me Business prevented you seeing any body that day. Should you wish to have any further information respecting this matter, will wait on you at any time you may think convenient to you. Inclosd is my Adress. As you Certainly Sir cannot recolect who I am, I beg leave to inform you I am the person that liv’d with Mr. Huske in the Capacity of Valet de Chambre, for the Space of Six Years before his Death, during which time I had several times the Honor of Waiting on you, or should Not have presumed to take this Liberty. It would be doing me a singular favor if thro your Means I could convey a letter to him.

 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / A Passye
Endorsed: Hayes In favour of Huske’s Son Decr: 22. 77.
